Exhibit 21.1 SPAR Group, Inc. List of Subsidiaries 100 % Owned Subsidiaries State/Country of Incorporation SPAR Acquisition, Inc. Nevada SPAR Bert Fife, Inc. (inactive) Nevada SPAR Canada Company Nova Scotia, Canada SPAR Wings & Ink Company Nova Scotia, Canada SPAR Canada, Inc. Nevada SPAR Group International, Inc. Nevada SPAR International Ltd. Cayman Islands SPAR Marketing Force, Inc. Nevada SPAR Megaforce, Inc. (inactive) Nevada SPAR Trademarks, Inc. Nevada SPAR Merchandising Romania, Ltd. (inactive) Romania SPAR China Ltd. China SPAR FM Japan, Inc. Japan SPAR (Shanghai) Field Marketing Ltd. (inactive) China NMS Retail Services, ULC Nova Scotia, Canada National Assembly Services, Inc. New Jersey 51% Owned International Subsidiaries Country SGRP Meridian (Pty), Ltd. South Africa SPARFACTS Australia (Pty), Ltd. Australia S.C. SPAR City S.R.L. Romania SPAR (Shanghai) Marketing Management Company Ltd. China SPAR TODOPROMO, SAPI, de CV Mexico NDS SPAR Tanitium ve Danismanlik Anonim Sti. Turkey SPAR KROGNOS Marketing Private Limited (formerly known as SPAR Solutions Merchandising Private Limited and mistakenly referenced in the SGRP 2010 Annual Report as SPAR Solutions India Private Limited) India
